
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 630
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2012
			Mr. Gosar submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing support for Israel and its right
		  to self-defense against the illegal nuclear program by the Islamic Republic of
		  Iran.
	
	
		Whereas all countries have the inviolate right to
			 self-defense and self-preservation as a moral imperative, recognized in
			 customary international law and Article 51 of the United Nations Charter and
			 United Nations Security Council Resolution 1368, both of which hold the right
			 to self-defense to be the inherent right of sovereign states, including the
			 right to take all necessary steps, to combat terrorism and other
			 forms of unconventional warfare;
		Whereas under customary international law, as well as
			 Article 2, paragraph 4 of the United Nations Charter, all members of the United
			 Nations shall refrain in their international relations from the threat
			 or use of force against the territorial integrity or political independence of
			 any state, and the purpose of the United Nations is to take collective
			 measures for the preservation of international peace;
		Whereas the actions of the Islamic Republic of Iran
			 threaten many actors in the Middle East, including Israel, Saudi Arabia, Iraq,
			 and many others, leading to the serious threat of massive nuclear proliferation
			 in the region, in violation of the Treaty on the Non-Proliferation of Nuclear
			 Weapons;
		Whereas Iran is a rogue regime that has threatened to
			 Wipe (Israel) off the map, in violation of Article 2, paragraph
			 4 of the United Nations Charter;
		Whereas Iran seeks to unlawfully obtain or create weapons
			 of mass destruction in violation of its agreement with the United Nations
			 Agency for the Application of Safeguards in Connection with the Treaty on the
			 Non-Proliferation of Nuclear Weapons;
		Whereas the International Atomic Energy Agency (IAEA)
			 issued a report exposing Iran’s nuclear intentions and in November 2011
			 concluded that contrary to the relevant resolutions of the Board of
			 Governors and the Security Council, Iran has not suspended its [nuclear]
			 enrichment related activities and continues to proceed with a nuclear
			 weapons proliferation program, and the IAEA Board of Governors have issued 10
			 resolutions condemning Iran’s nuclear program;
		Whereas Iran has ignored and has been indifferent to the
			 terms of the resolutions pertaining to the proliferation of weapons of mass
			 destruction and sanctions have done little to deter its progress;
		Whereas Iran has actively engaged in ongoing armed
			 hostilities against Israel for decades by supporting terrorism against Israel
			 through military proxies, including the terrorist organizations Hamas and
			 Hezbollah, each of which have attacked Israeli civilians as well as military
			 personnel, and by attacking Israeli embassies and diplomatic personnel in
			 Argentina, Georgia, India, and Thailand;
		Whereas the mere act of aggressively seeking the illicit
			 acquisition of weapons of mass destruction creates an existential threat to
			 Israel, particularly in light of Iran’s illegal threats and armed hostilities
			 against Israel, as well as a grave threat to peace and stability of the region
			 in violation of Article 1, paragraph 1 of the United Nations Charter;
		Whereas existential threats against Israel have been
			 planned, expressed, or executed since the founding of the State of Israel in
			 1948 and have continued relentlessly thus causing Israel to defend itself
			 vigilantly;
		Whereas in the Six-Day War, Israel was forced to engage in
			 successful military action against Egypt under similar circumstances on June 5,
			 1967;
		Whereas the United States Department of State concluded
			 that the Six-Day War is the most cited example of the right to
			 take such actions for self-defense in response to a grave and obvious
			 threat;
		Whereas Israel took similar action in the 1981 attack on
			 Iraq’s nuclear facility at Osirak, which averted an unquestionably hostile and
			 violent regime from acquiring nuclear weapons, and also in 2007 when Israel
			 attacked Syria’s Al-Kibar nuclear facility, an ally of Iran who has been
			 engaged in the murder of Israeli citizens and military personnel, with the aid
			 of Iran;
		Whereas the United States supports the original mission of
			 the United Nations Charter to maintain international peace and security;
		Whereas the United States has recognized, since 2002
			 through the National Security Strategy, that the United States must
			 adapt the concept of imminent threat to the capabilities and objectives of
			 today’s adversaries;
		Whereas Iran has been involved in the kidnapping of United
			 States citizens and diplomatic personnel, in direct violation of international
			 law, in 1979–1980 and assisting terrorists in kidnapping Americans in Lebanon
			 throughout the 1980’s;
		Whereas Iran has been involved in the systematic murder of
			 United States soldiers in Iraq and Afghanistan for years, continuing today,
			 through support of terrorist organizations allied with Iran, including giving
			 armor-piercing technology to terrorists; and
		Whereas the United States has continuously supported its
			 ally Israel, and supported Israel’s right to defend itself, and has taken
			 similar actions itself as necessary self-defense measures as far back as the
			 1962 Cuban Missile Crisis: Now, therefore, be it
		
	
		That the House of Representatives fully
			 supports Israel’s lawful exercise of self-defense up to and including action to
			 stop Iranian aggression, including a strike against Iran’s illegal nuclear
			 program.
		
